DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application of no. 16/934,071 now U.S. Patent 11,354,805 which further claims the benefit of application no. 62/880,206 filed 07/30/19.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	The abstract comprises the phrase, “Some implementations disclosed herein…” (line 1) can be implied and therefore should be omitted.  The Examiner suggests the following language to replace the abstract:
Identifying a state of a user (e.g., attentive, distracted, mind wandering, etc.) based on the user's physiological (e.g., pupillary) response to luminance change events in which a portion or all of the content quickly becomes brighter or dimmer.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #27, 30 and 40 of Figure 1 and #600 of Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 20 recite the limitation "the display" in line 7 of claim 14, for example.  There is insufficient antecedent basis for this limitation in the claims.
Claims 14 and 20 recite the limitation "the sensor" in line 8 of claim 14, for example.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 14, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (WO 2015/072202).
In reference to claim 1, Kato discloses a method of assessing state of a user, the method comprising (see paragraphs 9, 75, 79 and Figures 1 and 7 wherein Kato discloses an information processing apparatus, control method and a program that can automatically detect eye fatigue and perform output control to reduce fatigue without the user being conscious.  Kato discloses the invention involving the measuring of a user’s pupil due to a change in brightness of a display portion and determining whether the user is suffering from eye fatigue.):
at a device comprising a processor, a display, and a sensor (see paragraphs 30, 31-32, 34 and Figure 2 wherein Kato discloses the information processing apparatus including a display portion, an inner camera, an illumination sensor and a main control unit, the main control unit further composed of a CPU and memory.):
identifying a luminance change event associated with content on the display (see paragraph 77 wherein Kato discloses monitoring for a change in brightness of the display portion and more specifically, a change in the display content and screen transitions.);
obtaining, using the sensor, a pupillary response of a user perceiving the luminance change event associated with the content on the display (see paragraph 78 and Figure 7 wherein Kato discloses when a change in brightness is detected, continuously measuring the pupil diameter based on an image of the user’s eye continuously captured by the inner camera.  Note, the Examiner interprets the “inner camera” equivalent to Applicant’s “sensor” and the measurement of pupil diameter in Kato equivalent to Applicant’s “pupillary response.”);
determining a magnitude of the pupillary response of the user to the luminance change event (see at least paragraph 36 wherein Kato explicitly discloses determining whether fatigue is present based upon the measured pupil diameter and whether it falls below a predetermined value.).;
assessing a state of the user based on the pupillary response of the user perceiving the luminance change, wherein a relatively larger magnitude of pupillary response is determined to correspond to a first state while a relatively smaller magnitude of pupillary response is determined to correspond to a second state, different than the first state (see paragraphs 36, 79 and Figure 7 wherein Kato discloses determining whether or not the user is experiencing eye fatigue based upon the measurements of the eye pupil in response to again, brightness changes in display content.  Kato explicitly details of judging fatigue using a specific predetermined value and whether the measured pupil diameter falls below it.  For example, Kato explicitly discloses if the pupil is measured below 2mm then it is judged that the user is experiencing fatigue.  Conversely, if the pupil is measured greater than 2mm than it can be assumed the user is not experiencing fatigue.  Note, it is clear that the “relatively larger magnitude” and “relatively smaller magnitude” of the claim can be interpreted equivalent to Kato’s predetermined value and such “first” and “second states” can be seen equivalent to Kato’s determined user fatigue or not fatigue.); and
providing a response based on the state of the user (see paragraphs 55-57 and Figure 5 wherein Kato explicitly discloses issuing a warning according to a degree of a fatigue by the user and gives the example of displaying an icon that tells the user to take a rest from viewing the display).
In reference to claims 2-3 and 15, Kato discloses all of the claim limitations as applied to claims 1 and 14 respectively.  Kato explicitly discloses issuing a warning according to a degree of a fatigue by the user and gives the example of displaying an icon that tells the user to take a rest from viewing the display (see paragraphs 55-57 and Figure 5).  Kato further discloses the invention able to forcefully stop the display output because of specific user health conditions in view of the degree of eye fatigue (see paragraph 56).
In reference to claim 14, claim 14 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the above rejection of claim 1, claim 14 further recites, “A system comprising: a non-transitory computer-readable storage medium; and one or more processors coupled to the non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors, cause the system to…”  Kato discloses the information processing apparatus including a display portion, storage portion, an inner camera, an illumination sensor and a main control unit, the main control unit further composed of a CPU and memory which stores a program for the main control unit (see paragraphs 30, 31-32, 34, 44 and Figures 1 and 2).
In reference to claim 20, claim 20 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the above rejection of claim 1, claim 20 further recites, “A non-transitory computer-readable storage medium storing program instructions executable via one or more processors to…”  Kato discloses the information processing apparatus including a display portion, storage portion, an inner camera, an illumination sensor and a main control unit, the main control unit further composed of a CPU and memory which stores a program for the main control unit (see paragraphs 30, 31-32, 34, 44 and Figures 1 and 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,354,805. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 which are not explicitly recited in the combination of claims 1 and 15, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
The following is a claim comparison of claim 1 of the instant application and claims 1 and 15 of U.S. Patent 11,354,805:
Application No. 17/738,606 – Claim 1
U.S. Patent 11,354,805 – Claim 1
A method of assessing state of a user, the method comprising: at a device comprising a processor, a display, and a sensor:
A method of assessing state of a user, the method comprising: at a device comprising a processor, a display, and a sensor:
identifying a luminance change event associated with content on the display;
identifying a luminance change event associated with content on the display;
obtaining, using the sensor, a pupillary response of a user perceiving the luminance change event associated with the content on the display;
obtaining, using the sensor, a pupillary response of a user perceiving the luminance change event associated with the content on the display;
determining a magnitude of the pupillary response of the user to the luminance change event;
determining a magnitude of the pupillary response of the user to the luminance change event;
assessing a state of the user based on the magnitude of pupillary response of the user perceiving the luminance change, wherein a relatively larger magnitude of pupillary response is determined to correspond to a first state while a relatively smaller magnitude of pupillary response is determined to correspond to a second state, different than the first state; and
assessing a state of the user based on the magnitude of pupillary response of the user perceiving the luminance change, wherein a relatively larger magnitude of pupillary response is determined to correspond to an inattentive, distracted or mind-wandering state while a relatively smaller magnitude of pupillary response is determined to correspond to an attentive state.
providing a response based on the state of the user.
The method of claim 1 further comprising providing a notification to the user based on the state. (claim 15)


	Although the conflicting claim are not identical, they are not patentably distinct from each other.  The combination of claims 1 and 15 of the Patent recite the differing elements that solely describe the limitations of the instant application but in different terminology.  For example, one of ordinary skill in the art would have realized that the “first” and “second” “states” that are assessed are equivalent to Patent claim 1’s, “attentive” and “inattentive” states.  Even further, one of ordinary skill in the art would have realized that the “providing a response…” limitations of the instant application claim are found in Patent claim 15’s “providing a notification…” limitations.  Therefore, it would have been obvious to one of ordinary skill in the art to interpret the combination of Patent claims 1 and 15 as teaching the limitations as claimed in instant application claim 1.  Therefore, the claim is not patentably distinct from the combination of Patent claims 1 and 15.

Allowable Subject Matter
Claims 4-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
10/14/22